



Aflac Incorporated 1st Quarter 2017 10-Q [afl-03311710q.htm]
EXHIBIT 10.9


Exhibit A


SECOND AMENDMENT TO THE
AFLAC INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN
(As amended and restated effective September 1, 2015)
THIS AMENDMENT to the Aflac Incorporated Executive Deferred Compensation Plan
(the “Plan”) is effective as stated below.
WITNESSETH:
WHEREAS, Aflac Incorporated (the “Company”) has previously established the Plan
for the benefit of its eligible employees and their beneficiaries; and
WHEREAS, pursuant to Section 10.1 of the Plan, the Administrative Committee of
the Plan (the “Committee”) is authorized to amend the Plan; and
WHEREAS, the Committee wishes to amend the Plan to provide that the Committee
may approve new participating companies under the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
of approval of this Amendment:
1.
Section 1.36 is amended by deleting said section in its entirety and
substituting in lieu thereof the following:



1.36    Participating Company means, as of the Effective Date, each of (i) the
Controlling Company, and (ii) each of its Affiliates that are designated by the
Controlling Company on Exhibit A hereto as Participating Companies herein. In
addition, any other Affiliate in the future may adopt the Plan with the consent
of the Compensation Committee or the Administrative Committee, and such
Affiliate’s name will be added to Exhibit A without the necessity of amending
the Plan.
2.
Except as specifically amended hereby, the Plan will remain in full form and
effect.






